DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to RCE amendments/arguments for U.S. Application No. 14/983919 filed on September 15, 2022.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 05, 2020 has been entered.

	


Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 U.S.C. §101

35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claims, 1, 8 and 15, specifically claim 1, 8 and 15 recites "determine, by the content item control interface, that the first user account made one or more modifications to the local version of the content item at the third-party application”. These limitations could be reasonably and practically performed by the human mind, for instance based on a user being presented within information and identifying a change or modification made to the information.  Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user mentally viewing information and identifying a change or medication made to the information. Such as a user viewing a document that identifying the document has the incorrect home address of the user.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “execute a content item control interface alongside a third-party application displaying a local version of a content item”, “wherein the content item control interface is executed by a client-side application that synchronizes the local version with a remote version at a content management system, wherein the client-side application is a separate application from the third-party application” and “cause display, by the client-side application on a client device associated with a first user account, of the content item control interface the content item control interface of the client- side application being configured to determine that the first user account has an exclusive editing permission to edit the content item”, and “synchronize, by the content item control interface, the one or more modifications made to the local version of the content item with the remote version of the content item stored on the content management system and with other local versions of the content item stored on other client devices associated with a plurality of user accounts having access to the content item“, “receive, by the client-side application, one or more first modifications made to the content item at the third-party application resulting in an unsynchronized local version of the content item”, “synchronize, by the client-side application, the local version of the content item on the client device to include one or more second modifications, the local version of the content item being modified on a storage of the client device while the first user account is interacting with the unsynchronized local version of the content item”, “and cause to refresh, by the client-side application, a presentation of the unsynchronized local version of the content item at the third-party application to reflect the synchronized local version of the content item while the first user account does not have the exclusive editing permission”. 
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1, 8 and 15 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 1, 8 and 15 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 2, 9 and 16 specifically claim 2, 9 and 16 recites no new abstract ideas. These limitations could be reasonably and practically performed by the human mind, for instance based on a user being presented within information and identifying a change or modification made to the information. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user mentally viewing information and identifying a change or medication made to the information. Such as a user viewing a document that identifying the document has the incorrect home address of the user.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “in response to a user input requesting to open the local version of the content item, present a first option to open the local version of the content item with the exclusive editing permission and a second option to open the local version of the content item without the exclusive editing permission”, “based on an input selecting the first option, send, by the client-side application to the content management system, a request for the first user account to claim the exclusive editing permission” and “and after an acceptance of the request claiming the exclusive editing permission, open the local version of the content item with the exclusive editing permission”. 
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 2, 9 and 16 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 2, 9 and 16 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims 3 and 10, specifically claims 3 and 10 recites no new abstract ideas. These limitations could be reasonably and practically performed by the human mind, for instance based on a user being presented within information and identifying a change or modification made to the information. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user mentally viewing information and identifying a change or medication made to the information. Such as a user viewing a document that identifying the document has the incorrect home address of the user.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “when executed by the one or more processors, cause the one or more processors to: receive a user input in the content item control interface, the user input releasing the exclusive editing permission for the content item; and send, by the client-side application, a communication to the content management system, the communication indicating that the first user account has released the exclusive editing permission, whereby the content management system is configured to allow any of the plurality of user accounts having access to the content item to claim the exclusive editing permission for the content item after the release of the exclusive editing permission”. 
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 3 and 10 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims 3 and 10 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims 4 and 11, specifically claims 4 and 11 recites no new abstract ideas. These limitations could be reasonably and practically performed by the human mind, for instance based on a user being presented within information and identifying a change or modification made to the information. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user mentally viewing information and identifying a change or medication made to the information. Such as a user viewing a document that identifying the document has the incorrect home address of the user.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “storing computer-executable instructions which, when executed by the one or more processors, cause the one or more processors to: send, by the client-side application, a history entry to the content management system for inclusion in a history of the content item; and display, by the client-side application, the history of the content item, the history including modification events including the history entry”. 
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 4 and 11 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims 4 and 11 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims 5 and 12, specifically claims 5 and 12 recites no new abstract ideas. These limitations could be reasonably and practically performed by the human mind, for instance based on a user being presented within information and identifying a change or modification made to the information. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user mentally viewing information and identifying a change or medication made to the information. Such as a user viewing a document that identifying the document has the incorrect home address of the user.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “storing computer-executable instructions which, when executed by the one or more processors, cause the one or more processors to: send, by the client-side application, a history entry to the content management system for inclusion in a history of the content item; and display, by the client-side application, the history of the content item, the history including modification events including the history entry”. 
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 5 and 12 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims 5 and 12 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims 6 and 13, specifically claims 6 and 13 recites no new abstract ideas. These limitations could be reasonably and practically performed by the human mind, for instance based on a user being presented within information and identifying a change or modification made to the information. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user mentally viewing information and identifying a change or medication made to the information. Such as a user viewing a document that identifying the document has the incorrect home address of the user.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “modify, by the first user account, the local version of the content item stored at the client device to yield a local modified version of the content item, wherein the local version of the content item is modified while a second user account has the exclusive editing permission; send, by the client device and to the content management system, a request to synchronize the local modified version of the content item with the remote version of the content item and the other local versions of the content item stored on the other client devices; receive, by the client device and from the content management system, an indication that the request to synchronize the local modified version of the content item has been rejected because the second user account has the exclusive editing permission; and store a copy of both the local modified version of the content item and the local version of the content item on the client device.”. 
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 6 and 13 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims 6 and 13 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




With respect to dependent claims 7 and 14, specifically claims 7 and 14 recites no new abstract ideas. These limitations could be reasonably and practically performed by the human mind, for instance based on a user being presented within information and identifying a change or modification made to the information. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user mentally viewing information and identifying a change or medication made to the information. Such as a user viewing a document that identifying the document has the incorrect home address of the user.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receive, by the client device, a user input in the content item control interface, the user input claiming the exclusive editing permission for the content item; receive, by the client device, the one or more modifications to the local version of the content item stored at the client device; and synchronize the one or more modifications to the local version of the content item stored on the client device with the remote version of the content item stored on the content management system and the one or more other local versions of the content item to yield a synchronized copy of the content item stored at each of the client device, the other client devices, and the content management system”. 
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 7 and 14 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims 7 and 14 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims 16, specifically claims 16 recites no new abstract ideas. These limitations could be reasonably and practically performed by the human mind, for instance based on a user being presented within information and identifying a change or modification made to the information. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user mentally viewing information and identifying a change or medication made to the information. Such as a user viewing a document that identifying the document has the incorrect home address of the user.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving a user input in the content item control interface effective to claim the exclusive editing permission for the content item; in response to a user input requesting to open the local version of the content item, presenting a first option to open the local version of the content item with the exclusive editing permission and a second option to open the local version of the content item without the exclusive editing permission; based on an input selecting the first option, sending, by the client-side application to the content management system, a request for the first user account to claim the exclusive editing permission; and after an acceptance of the request claiming the exclusive editing permission, open the local version of the content item with the exclusive editing permission”. 
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 16 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims 16 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims 17, specifically claims 17 recites no new abstract ideas. These limitations could be reasonably and practically performed by the human mind, for instance based on a user being presented within information and identifying a change or modification made to the information. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user mentally viewing information and identifying a change or medication made to the information. Such as a user viewing a document that identifying the document has the incorrect home address of the user.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving a user input in the content item control interface, the user input releasing the exclusive editing permission for the content item; and sending, by the client-side application, a second communication to the content management system, the second communication indicating that the first user account has released the exclusive editing permission, whereby the content management system is configured to allow any of the plurality of user accounts having access to the content item to claim the exclusive editing permission of the content item”. 
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 17 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims 17 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims 18, specifically claims 18 recites no new abstract ideas. These limitations could be reasonably and practically performed by the human mind, for instance based on a user being presented within information and identifying a change or modification made to the information. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user mentally viewing information and identifying a change or medication made to the information. Such as a user viewing a document that identifying the document has the incorrect home address of the user.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving a request from the content management system, the request indicating that one other of the plurality of user accounts wishes to claim the exclusive editing permission; displaying, in the content item control interface, a notification that the one other of the plurality of user accounts is requesting the exclusive editing permission; receiving a user input in the content item control interface effective to release the exclusive editing permission for the content item; and sending, by the client-side application, a first communication to the content management system indicating that the first user account has released the exclusive editing permission”. 
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 18 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims 18 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims 19, specifically claims 19 recites no new abstract ideas. These limitations could be reasonably and practically performed by the human mind, for instance based on a user being presented within information and identifying a change or modification made to the information. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user mentally viewing information and identifying a change or medication made to the information. Such as a user viewing a document that identifying the document has the incorrect home address of the user.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving, by the client device, a user input in the content item control interface, the user input claiming the exclusive editing permission for the content item; receiving, by the client device, the one or more modifications to the local version of the content item stored at the client device; and synchronizing the one or more modifications to the local version of the content item stored on the client device with the remote version of the content item stored on the content management system and the one or more other local versions of the content item stored on the one or more other client devices to yield a synchronized copy of the content item stored at each of the client device, the content management system, and the one or more other client devices”. 
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 19 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims 19 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

With respect to dependent claims 20, specifically claims 20 recites no new abstract ideas. These limitations could be reasonably and practically performed by the human mind, for instance based on a user being presented within information and identifying a change or modification made to the information. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user mentally viewing information and identifying a change or medication made to the information. Such as a user viewing a document that identifying the document has the incorrect home address of the user.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “displaying, by the client-side application, a history of the content item, the history including one or more modification events; detecting, by the client-side application, the one or more modifications made to the content item; and determining, by the client-side application, a summary of the one or more modifications, wherein the history includes a history entry including the summary of the one or more modifications”. 
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 20 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims 20 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim 21, specifically claim 21 recites no new abstract ideas. These limitations could be reasonably and practically performed by the human mind, for instance based on a user being presented within information and identifying a change or modification made to the information. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user mentally viewing information and identifying a change or medication made to the information. Such as a user viewing a document that identifying the document has the incorrect home address of the user.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “storing computer-executable instructions which, when executed by the one or more processors, cause the one or more processors to: allow the first user account to claim the exclusive editing permission to edit the content item, wherein the allowance of the first user account to claim the exclusive editing permission to edit the content item includes removing a previous claim by a second user account based on a request to review the editing permissions by the content management system, the first user account having an authority to force the second user account to release the previous claim of the exclusive editing permission”. 
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 21 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim 21 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claim 22, specifically claim 22 recites no new abstract ideas. These limitations could be reasonably and practically performed by the human mind, for instance based on a user being presented within information and identifying a change or modification made to the information. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user mentally viewing information and identifying a change or medication made to the information. Such as a user viewing a document that identifying the document has the incorrect home address of the user.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “allow the first user account to claim the exclusive editing permission to edit the content item, wherein the allowance of the first user account to claim the exclusive editing permission to edit the content item includes removing a previous claim by a second user account based on a request to review the editing permissions by the content management system, the first user account having an authority to force the second user account to release the previous claim of the exclusive editing permission”. 
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 22 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim 22 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claim 23, specifically claim 23 recites no new abstract ideas. These limitations could be reasonably and practically performed by the human mind, for instance based on a user being presented within information and identifying a change or modification made to the information. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “determining” in the context of this claim encompasses the user mentally viewing information and identifying a change or medication made to the information. Such as a user viewing a document that identifying the document has the incorrect home address of the user.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “further comprising allowing the first user account to claim the exclusive editing permission to edit the content item, wherein the allowance of the first user account to claim the exclusive editing permission to edit the content item includes removing a previous claim by a second user account based on a request to review the editing permissions by the content management system, the first user account having an authority to force the second user account to release the previous claim of the exclusive editing permission”. 
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 23 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claim 23 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 1, 2, 3, 4, 8, 9, 10, 11, 15, 16, 17, 20, 21, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savage et al. U.S. Patent Application Publication No. 2016/0065672 (herein as ‘Savage’) and further in view of Chew U.S. Patent No. 9,876,827 (herein as ‘Chew’) and Rasmussen U.S. Patent Application Publication No. 2008/0243847 (herein as ‘Rasmussen’).

As to claim 1 Savage teaches a non-transitory computer-readable medium comprising (Par. 0079 Savage discloses a computer-readable medium): 
computer-executable instructions stored thereon, the computer-executable instructions when executed by one or more processors, cause the one or more processors to: (Par. 0133 Savage discloses a processor);
execute a content item control interface alongside a third-party application displaying a local version of a content item (Par. 0037 Savage discloses the Par. 0041 and Par. 0048 Savage discloses the client software sync client is stored on the local device and through a user interface connects with the sync client to access the collaboration platform. The user interface is seen as the content item control interface alongside.   Par. 0025 Savage discloses through the user interface accessing a PowerPoint application that accesses a PowerPoint file in the sync folder but due to the permission settings from the sync item, the user can only read the file. The PowerPoint application is seen as the third-party application. The PowerPoint file is seen as the local version of a content item. Par. 0074 Savage discloses the user modifying a local item in the sync folder);
wherein the content item control interface is executed by a client-side application that synchronizes the local version with a remote version at a content management system, wherein the client-side application is a separate application from the third-party application (Par. 0041 Savage discloses the user interface uses the sync client to access the collaboration platform that is run by a remote host server.  Par. 0022 Savage discloses the syn client is used to download files to sync folder. The sync folder automatically syncs the file with the cloud based environment/host server.  The sync client is seen as the client-side application is a separate application from the third-party application); 
Savage does not teach but Chew teaches cause display, by the client-side application on a client device associated with a first user account, of the content item control interface the content item control interface of the client- side application being configured to determine that the first user account has an exclusive editing permission to edit the content item (Col. 14 Lines 5-14 Chew discloses each document is associated with an access control list. The access control list controls who can access or edit the document. The owner accessing the document is seen as the owner accessing the access control list. The owner being the only participant that can access the document is seen as the owner having exclusive editing permission to the content. Col. 14 Lines 5-11 Chew discloses only one participant at a time can edit the document at time in the hangout user interface.  The hangout user interface is seen as the content item control interface. A participant editing the document is seen as the exclusive editing permission. Col. 14 Lines 20-25 Chew discloses a presenting button which allows the user the ability to edit document if the document is not being edited at this particular time);
Savage and Chew are analogous art because they are in the same field of endeavor, collaborative workspace. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the shared work space of Savage to include the exclusive locking of information of Chew, to reduce an unnecessary allocation of network resources on the bandwidth. The suggestion/motivation to combine is that it would be obvious to try in order to update data from specified users (Col. 9 Lines 30-32 Chew);
Savage teaches determine, by the content item control interface, that the first user account made one or more modifications to the local version of the content item at the third-party application (Par. 0026 Savage discloses a user editing the PowerPoint file, from the PowerPoint application);
synchronize, by the content item control interface, the one or more modifications made to the local version of the content item with the remote version of the content item stored on the content management system and with other local versions of the content item stored on other client devices associated with a plurality of user accounts having access to the content item (Par. 0084 Savage discloses changes to a file are reported to the host server and syncned with the local file systems).
receive, by the client-side application, one or more first modifications made to the content item at the third-party application resulting in an unsynchronized local version of the content item (Par. 0026 Savage discloses a user editing the PowerPoint file, from the PowerPoint application);
Savage in combination with Chew does not teach but Rasmussen teaches synchronize, by the client-side application, the local version of the content item on the client device to include one or more second modifications, the local version of the content item being modified on a storage of the client device while the first user account is interacting with the unsynchronized local version of the content item (Fig. 1 and Par. 0028 Rasmussen discloses a second user receiving an updated version of the local data file as a lock request response when the local data file is locked by a remote first user, the first user is performing updates on the data file and the second user is trying to request a lock to the data item. The user device with an interface is seen as the second application.  The updated version is seen as the modification to the local version made by the first user.  The local data file on the second user device is seen as the one or more local version that are locked from editing. Par. 0027 Rasmussen discloses a first user requesting and being granted an exclusive lock on the data item. The lock is seen as exclusive editing permission.  Par. 0035 Rasmussen discloses a first user having an exclusive lock such as write lock. A second user is denied the ability to perform a write lock operation);
and cause to refresh, by the client-side application, a presentation of the unsynchronized local version of the content item at the third-party application to reflect the synchronized local version of the content item while the first user account does not have the exclusive editing permission (Fig. 1 and Par. 0028 Rasmussen discloses a second user receiving an updated version of the local data file as a lock request response when the local data file is locked by a remote first user, the first user is performing updates on the data file and the second user is trying to request a lock to the data item. The user device with an interface is seen as the second application.  The updated version is seen as the modification to the local version made by the first user. Par. 0027 Rasmussen discloses a first user requesting and being granted an exclusive lock on the data item. The lock is seen as exclusive editing permission.  Par. 0035 Rasmussen discloses a first user having an exclusive lock such as write lock. A second user is denied the ability to perform a write lock operation).
Savage and Rasmussen are analogous art because they are in the same field of endeavor, collaborative workspace. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the shared work space of Savage to include the updating of information of Rasmussen, to reduce an unnecessary allocation of network resources on the bandwidth. The suggestion/motivation to combine is that it would be obvious to try in order to update data to other users more efficiently (Par. 0002 Rasmussen).


As to claim 2 Savage in combination with Chew and Rasmussen teaches each and every limitation of claim 1.
In addition Rasmussen teaches storing computer-executable instructions which, when executed by the one or more processors, cause the one or more processors to: in response to a user input requesting to open the local version of the content item, present a first option to open the local version of the content item with the exclusive editing permission (Par. 0027 Rasmussen discloses a first user requesting and being granted an exclusive lock on the data item. Par. 0035 Rasmussen discloses a first user having an exclusive lock such as write lock);
and a second option to open the local version of the content item without the exclusive editing permission (Par. 0027 Rasmussen discloses a first user requesting and being granted an exclusive lock on the data item. Par. 0035 Rasmussen discloses a first user having an exclusive lock such as read lock.  A read lock is seen as without the exclusive editing permission);
based on an input selecting the first option, send, by the client-side application to the content management system, a request for the first user account to claim the exclusive editing permission; and after an acceptance of the request claiming the exclusive editing permission, open the local version of the content item with the exclusive editing permission (Par. 0027 Rasmussen discloses a first user requesting and being granted an exclusive lock on the data item).

As to claim 3 Savage in combination with Chew and Rasmussen teaches each and every limitation of claim 2.
In addition Chew teaches storing computer-executable instructions which, when executed by the one or more processors, cause the one or more processors to: 
receive a user input in the content item control interface, the user input releasing the exclusive editing permission for the content item (Col. 14 Lines 25-26 Chew discloses the user can select a button to take over editing of the document.  Taking over the document which allows only one participant at a time is seen as releasing editing permissions for the content item);
and send, by the client-side application, a communication to the content management system, the communication indicating that the first user account has released the exclusive editing permission, whereby the content management system is configured to allow any of the plurality of user accounts having access to the content item to claim the exclusive editing permission for the content item after the release of the exclusive editing permission (Col. 14 Lines 10-16 Chew discloses the particular user can users to edit the document).

As to claim 4 Savage in combination with Chew and Rasmussen teaches each and every limitation of claim 1.
 In addition Chew teaches storing computer-executable instructions which, when executed by the one or more processors, cause the one or more processors to: send, by the client-side application, a history entry to the content management system for inclusion in a history of the content item; and display, by the client-side application, the history of the content item, the history including modification events including the history entry (Col. 7 Lines 20-35 Chew discloses the history includes log information related to the collaboration space).


As to claim 8 Savage teaches a system comprising: one or more processors (Par. 0065 Savage discloses a processor);
and at least one computer-readable medium storing computer-readable instructions that, when executed by the one or more processors, cause the one or more processors to (Par. 0079 Savage discloses a computer-readable medium): 
execute a content item control interface alongside a third-party application displaying a local version of a content item (Par. 0037 Savage discloses the Par. 0041 and Par. 0048 Savage discloses the client software sync client is stored on the local device and through a user interface connects with the sync client to access the collaboration platform. The user interface is seen as the content item control interface alongside.   Par. 0025 Savage discloses through the user interface accessing a PowerPoint application that accesses a PowerPoint file in the sync folder but due to the permission settings from the sync item, the user can only read the file. The PowerPoint application is seen as the third-party application. The PowerPoint file is seen as the local version of a content item. Par. 0074 Savage discloses the user modifying a local item in the sync folder);
wherein the content item control interface is executed by a client-side application that synchronizes the local version with a remote version at a content management system, wherein the client-side application is a separate application from the third-party application (Par. 0041 Savage discloses the user interface uses the sync client to access the collaboration platform that is run by a remote host server.  Par. 0022 Savage discloses the syn client is used to download files to sync folder. The sync folder automatically syncs the file with the cloud based environment/host server.  The sync client is seen as the client-side application is a separate application from the third-party application);
Savage does not teach but Chew teaches cause display, by the client-side application on a client device associated with a first user account, of the content item control interface the content item control interface of the client- side application being configured to determine that the first user account has an exclusive editing permission to edit the content item (Col. 14 Lines 5-14 Chew discloses each document is associated with an access control list. The access control list controls who can access or edit the document. The owner accessing the document is seen as the owner accessing the access control list. The owner being the only participant that can access the document is seen as the owner having exclusive editing permission to the content. Col. 14 Lines 5-11 Chew discloses only one participant at a time can edit the document at time in the hangout user interface.  The hangout user interface is seen as the content item control interface. A participant editing the document is seen as the exclusive editing permission. Col. 14 Lines 20-25 Chew discloses a presenting button which allows the user the ability to edit document if the document is not being edited at this particular time);
Savage and Chew are analogous art because they are in the same field of endeavor, collaborative workspace. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the shared work space of Savage to include the exclusive locking of information of Chew, to reduce an unnecessary allocation of network resources on the bandwidth. The suggestion/motivation to combine is that it would be obvious to try in order to update data from specified users (Col. 9 Lines 30-32 Chew);
Savage teaches determine, by the content item control interface, that the first user account made one or more modifications to the local version of the content item at the third-party application (Par. 0026 Savage discloses a user editing the PowerPoint file, from the PowerPoint application);
synchronize, by the content item control interface, the one or more modifications made to the local version of the content item with the remote version of the content item stored on the content management system and with other local versions of the content item stored on other client devices associated with a plurality of user accounts having access to the content item (Par. 0084 Savage discloses changes to a file are reported to the host server and syncned with the local file systems).
receive, by the client-side application, one or more first modifications made to the content item at the third-party application resulting in an unsynchronized local version of the content item  (Par. 0026 Savage discloses a user editing the PowerPoint file, from the PowerPoint application);
Savage in combination with Chew does not teach but Rasmussen teaches synchronize, by the client-side application, the local version of the content item on the client device to include one or more second modifications, the local version of the content item being modified on a storage of the client device while the first user account is interacting with the unsynchronized local version of the content item (Fig. 1 and Par. 0028 Rasmussen discloses a second user receiving an updated version of the local data file as a lock request response when the local data file is locked by a remote first user, the first user is performing updates on the data file and the second user is trying to request a lock to the data item. The user device with an interface is seen as the second application.  The updated version is seen as the modification to the local version made by the first user.  The local data file on the second user device is seen as the one or more local version that are locked from editing. Par. 0027 Rasmussen discloses a first user requesting and being granted an exclusive lock on the data item. The lock is seen as exclusive editing permission.  Par. 0035 Rasmussen discloses a first user having an exclusive lock such as write lock. A second user is denied the ability to perform a write lock operation);
and cause to refresh, by the client-side application, a presentation of the unsynchronized local version of the content item at the third-party application to reflect he synchronized local version of the content item while the first user account does not have the exclusive editing permission (Fig. 1 and Par. 0028 Rasmussen discloses a second user receiving an updated version of the local data file as a lock request response when the local data file is locked by a remote first user, the first user is performing updates on the data file and the second user is trying to request a lock to the data item. The user device with an interface is seen as the second application.  The updated version is seen as the modification to the local version made by the first user. Par. 0027 Rasmussen discloses a first user requesting and being granted an exclusive lock on the data item. The lock is seen as exclusive editing permission.  Par. 0035 Rasmussen discloses a first user having an exclusive lock such as write lock. A second user is denied the ability to perform a write lock operation).
Savage and Rasmussen are analogous art because they are in the same field of endeavor, collaborative workspace. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the shared work space of Savage to include the updating of information of Rasmussen, to reduce an unnecessary allocation of network resources on the bandwidth. The suggestion/motivation to combine is that it would be obvious to try in order to update data to other users more efficiently (Par. 0002 Rasmussen).

As to claim 9 Savage in combination with Chew and Rasmussen teaches each and every limitation of claim 8.
In addition Rasmussen teaches the at least one computer-readable medium storing computer-readable which, when executed by the one or more processors, cause the one or more processors to: 
in response to a user input requesting to open the local version of the content item, provide a prompt asking whether to open the local version of the content item with the exclusive editing permission (Par. 0027 Rasmussen discloses a first user requesting and being granted an exclusive lock on the data item. Par. 0035 Rasmussen discloses a first user having an exclusive lock such as write lock);
or without the exclusive editing permission (Par. 0027 Rasmussen discloses a first user requesting and being granted an exclusive lock on the data item. Par. 0035 Rasmussen discloses a first user having an exclusive lock such as read lock.  A read lock is seen as without the exclusive editing permission);
based on a response to the prompt, send, by the client-side application to the content management system, a request from the first user account claiming the exclusive editing permission; and after an acceptance of the request claiming the exclusive editing permission (Par. 0027 Rasmussen discloses a first user requesting and being granted an exclusive lock on the data item).
synchronize the one or more modifications made to the local version of the content item with the remote version of the content item stored on the content management system and the one or more local versions of the content item stored on the one or more other client devices (Fig. 1 and Par. 0028 Rasmussen discloses a second user receiving an updated version of the local data file as a lock request response when the local data file is locked by a remote first user, the first user is performing updates on the data file and the second user is trying to request a lock to the data item. The user device with an interface is seen as the second application.  The updated version is seen as the modification to the local version made by the first user. Par. 0027 Rasmussen discloses a first user requesting and being granted an exclusive lock on the data item. The lock is seen as exclusive editing permission.  Par. 0035 Rasmussen discloses a first user having an exclusive lock such as write lock. A second user is denied the ability to perform a write lock operation).

As to claim 10 Savage in combination with Chew and Rasmussen teaches each and every limitation of claim 8.
In addition Chew teaches the at least one computer-readable medium storing computer-readable which, when executed by the one or more processors, cause the one or more processors to: 
receive a user input in the content item control interface effective to release the exclusive editing permission for the content item (Col. 14 Lines 25-26 Chew discloses the user can select a button to take over editing of the document.  Taking over the document which allows only one participant at a time is seen as releasing editing permissions for the content item); 
and send, by the client-side application, a communication to the content management system, the communication indicating that the first user account has released the exclusive editing permission, whereby the content management system is configured to allow any of the plurality of user accounts having access to the content item to claim the exclusive editing permission of the content item (Col. 14 Lines 10-16 Chew discloses the particular user can users to edit the document).

As to claim 11 Savage in combination with Chew and Rasmussen teaches each and every limitation of claim 8.
 In addition Chew teaches the at least one computer-readable medium storing computer-readable which, when executed by the one or more processors, cause the one or more processors to: 
send, by the client-side application, a history entry to the content management system for inclusion in a history of the content item; and display, by the client-side application, the history of the content item, the history including modification events including the history entry (Col. 7 Lines 20-35 Chew discloses the history includes log information related to the collaboration space).


	As to claim 15 Savage teaches a method comprising:
executing a content item control interface alongside a third-party application displaying a local version of a content item (Par. 0037 Savage discloses the Par. 0041 and Par. 0048 Savage discloses the client software sync client is stored on the local device and through a user interface connects with the sync client to access the collaboration platform. The user interface is seen as the content item control interface alongside.   Par. 0025 Savage discloses through the user interface accessing a PowerPoint application that accesses a PowerPoint file in the sync folder but due to the permission settings from the sync item, the user can only read the file. The PowerPoint application is seen as the third-party application. The PowerPoint file is seen as the local version of a content item. Par. 0074 Savage discloses the user modifying a local item in the sync folder);
wherein the content item control interface is executed by a client-side application that synchronizes the local version with a remote version at a content management system, wherein the client-side application is a separate application from the third-party application (Par. 0041 Savage discloses the user interface uses the sync client to access the collaboration platform that is run by a remote host server.  Par. 0022 Savage discloses the syn client is used to download files to sync folder. The sync folder automatically syncs the file with the cloud based environment/host server.  The sync client is seen as the client-side application is a separate application from the third-party application);
Savage does not teach but Chew teaches causing display, by the client-side application on a client device associated with a first user account, of the content item control interface   the content item control interface of the client-side application being configured to determine that the first user account has an exclusive editing permission to edit the content item (Col. 14 Lines 5-14 Chew discloses each document is associated with an access control list. The access control list controls who can access or edit the document. The owner accessing the document is seen as the owner accessing the access control list. The owner being the only participant that can access the document is seen as the owner having exclusive editing permission to the content. Col. 14 Lines 5-11 Chew discloses only one participant at a time can edit the document at time in the hangout user interface.  The hangout user interface is seen as the content item control interface. A participant editing the document is seen as the exclusive editing permission. Col. 14 Lines 20-25 Chew discloses a presenting button which allows the user the ability to edit document if the document is not being edited at this particular time);
Savage and Chew are analogous art because they are in the same field of endeavor, collaborative workspace. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the shared work space of Savage to include the exclusive locking of information of Chew, to reduce an unnecessary allocation of network resources on the bandwidth. The suggestion/motivation to combine is that it would be obvious to try in order to update data from specified users (Col. 9 Lines 30-32 Chew);
Savage teaches determining , by the content item control interface, that the first user account made one or more modifications to the local version of the content item at the third-party application (Par. 0026 Savage discloses a user editing the PowerPoint file, from the PowerPoint application);
synchronizing, by the content item control interface, the one or more modifications made to the local version of the content item with the remote version of the content item stored on the content management system and with other local versions of the content item stored on other client devices associated with a plurality of user accounts having access to the content item (Par. 0084 Savage discloses changes to a file are reported to the host server and syncned with the local file systems).
receiving, by the client-side application, one or more first modifications made to the content item at the third-party application resulting in an unsynchronized local version of the content item (Par. 0026 Savage discloses a user editing the PowerPoint file, from the PowerPoint application);
Savage in combination with Chew does not teach but Rasmussen teaches synchronizing, by the client-side application, the local version of the content item on the client device to include one or more one or more second modifications, the local version of the content item being modified on a storage of the client device while the first user account is interacting with the unsynchronized local version of the content item one or more additional second modifications, the local version of the content item being modified on a storage of the client device while the first user account is interacting with the unsynchronized local version of the content item and the local version of the content item (Fig. 1 and Par. 0028 Rasmussen discloses a second user receiving an updated version of the local data file as a lock request response when the local data file is locked by a remote first user, the first user is performing updates on the data file and the second user is trying to request a lock to the data item. The user device with an interface is seen as the second application.  The updated version is seen as the modification to the local version made by the first user.  The local data file on the second user device is seen as the one or more local version that are locked from editing. Par. 0027 Rasmussen discloses a first user requesting and being granted an exclusive lock on the data item. The lock is seen as exclusive editing permission.  Par. 0035 Rasmussen discloses a first user having an exclusive lock such as write lock. A second user is denied the ability to perform a write lock operation);
and causing to refresh, by the client-side application, a presentation of the unsynchronized local version of the content item at the third-party application to reflect  the synchronized local version of the content item while the first user account does not have the exclusive editing permission (Fig. 1 and Par. 0028 Rasmussen discloses a second user receiving an updated version of the local data file as a lock request response when the local data file is locked by a remote first user, the first user is performing updates on the data file and the second user is trying to request a lock to the data item. The user device with an interface is seen as the second application.  The updated version is seen as the modification to the local version made by the first user. Par. 0027 Rasmussen discloses a first user requesting and being granted an exclusive lock on the data item. The lock is seen as exclusive editing permission.  Par. 0035 Rasmussen discloses a first user having an exclusive lock such as write lock. A second user is denied the ability to perform a write lock operation).
Savage and Rasmussen are analogous art because they are in the same field of endeavor, collaborative workspace. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the shared work space of Savage to include the updating of information of Rasmussen, to reduce an unnecessary allocation of network resources on the bandwidth. The suggestion/motivation to combine is that it would be obvious to try in order to update data to other users more efficiently (Par. 0002 Rasmussen).

As to claim 16 Savage in combination with Chew and Rasmussen teaches each and every limitation of claim 15.
In addition Rasmussen teaches receiving a user input in the content item control interface effective to claim the exclusive editing permission for the content item (Col. 14 Lines 25-26 Chew discloses the user can select a button to take over editing of the document.  Taking over the document which allows only one participant at a time is seen as releasing editing permissions for the content item);
Rasmussen teaches in response to a user input requesting to open the local version of the content item, presenting a first option to open the local version of the content item with the exclusive editing permission and a second option to open the local version of the content item without the exclusive editing permission (Par. 0027 Rasmussen discloses a first user requesting and being granted an exclusive lock on the data item. Par. 0035 Rasmussen discloses a first user having an exclusive lock such as write lock);
based on an input selecting the first option, sending, by the client-side application to the content management system, a request for the first user account to claim the exclusive editing permission; and after an acceptance of the request claiming the exclusive editing permission, open the local version of the content item with the exclusive editing permission (Par. 0027 Rasmussen discloses a first user requesting and being granted an exclusive lock on the data item).

As to claim 17 Savage in combination with Chew and Rasmussen teaches each and every limitation of claim 15.
In addition Rasmussen teaches further comprising: receiving a user input in the content item control interface, the user input releasing the exclusive editing permission for the content item (Col. 14 Lines 25-26 Chew discloses the user can select a button to take over editing of the document.  Taking over the document which allows only one participant at a time is seen as releasing editing permissions for the content item); 
and sending, by the client-side application, a second communication to the content management system, the second communication indicating that the first user account has released the exclusive editing permission, whereby the content management system is configured to allow any of the plurality of user accounts having access to the content item to claim the exclusive editing permission of the content item (Col. 14 Lines 10-16 Chew discloses the particular user can users to edit the document).

As to claim 20 Savage in combination with Chew and Rasmussen teaches each and every limitation of claim 15.
In addition Chew teaches further comprising: displaying, by the client-side application, a history of the content item, the history including one or more modification events; detecting, by the client-side application, the one or more modifications made to the content item; and determining, by the client-side application, a summary of the one or more modifications, wherein the history includes a history entry including the summary of the one or more modifications (Col. 7 Lines 20-35 Chew discloses the history includes log information related to the collaboration space).

As to claim 21 Savage in combination with Chew and Rasmussen teaches each and every limitation of claim 1.
In addition Chew teaches storing computer-executable instructions which, when executed by the one or more processors, cause the one or more processors to: allow the first user account to claim the exclusive editing permission to edit the content item, wherein the allowance of the first user account to claim the exclusive editing permission to edit the content item includes removing a previous claim by a second user account based on a request to review the editing permissions by the content management system, the first user account having an authority to force the second user account to release the previous claim of the exclusive editing permission (Col. 14 Lines 5-14 Chew discloses an owner being the only person that can edit the document unless the owner shares the document to hangout participants. The access control list controls who can access or edit the document. The owner accessing the document is seen as the owner accessing the access control list. The owner being the only participant that can access the document is seen as the owner having exclusive editing permission to the content. Col. 14 Lines 5-11 Chew discloses only a one participant at a time can edit the document at time. A participant editing the document is seen as the exclusive editing permission. An owner can add or more participants to the owner’s group. Only participants that are assigned by the other to the owner’s group can edit documents. Removing all members from the owner’s group will prevent other users from editing the document and therefore forcing the other’s user to release the editing permission).

As to claim 22 Savage in combination with Chew and Rasmussen teaches each and every limitation of claim 8.
In addition Chew teaches the at least one computer-readable medium storing computer-readable which, when executed by the one or more processors, cause the one or more processors to: allow the first user account to claim the exclusive editing permission to edit the content item, wherein the allowance of the first user account to claim the exclusive editing permission to edit the content item includes removing a previous claim by a second user account based on a request to review the editing permissions by the content management system, the first user account having an authority to force the second user account to release the previous claim of the exclusive editing permission  (Col. 14 Lines 5-14 Chew discloses an owner being the only person that can edit the document unless the owner shares the document to hangout participants. The access control list controls who can access or edit the document. The owner accessing the document is seen as the owner accessing the access control list. The owner being the only participant that can access the document is seen as the owner having exclusive editing permission to the content. Col. 14 Lines 5-11 Chew discloses only a one participant at a time can edit the document at time. A participant editing the document is seen as the exclusive editing permission. An owner can add or more participants to the owner’s group. Only participants that are assigned by the other to the owner’s group can edit documents. Removing all members from the owner’s group will prevent other users from editing the document and therefore forcing the other’s user to release the editing permission).

As to claim 23 Savage in combination with Chew and Rasmussen teaches each and every limitation of claim 15.
In addition Chew teaches further comprising allowing the first user account to claim the exclusive editing permission to edit the content item, wherein the allowance of the first user account to claim the exclusive editing permission to edit the content item includes removing a previous claim by a second user account based on a request to review the editing permissions by the content management system, the first user account having an authority to force the second user account to release the previous claim of the exclusive editing permission (Col. 14 Lines 5-14 Chew discloses an owner being the only person that can edit the document unless the owner shares the document to hangout participants. The access control list controls who can access or edit the document. The owner accessing the document is seen as the owner accessing the access control list. The owner being the only participant that can access the document is seen as the owner having exclusive editing permission to the content. Col. 14 Lines 5-11 Chew discloses only a one participant at a time can edit the document at time. A participant editing the document is seen as the exclusive editing permission. An owner can add or more participants to the owner’s group. Only participants that are assigned by the other to the owner’s group can edit documents. Removing all members from the owner’s group will prevent other users from editing the document and therefore forcing the other’s user to release the editing permission).



7.	Claims 5, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Savage et al. U.S. Patent Application Publication No. 2016/0065672 (herein as ‘Savage’) and further in view of Chew U.S. Patent No. 9,876,827 (herein as ‘Chew’) and Rasmussen U.S. Patent Application Publication No. 2008/0243847 (herein as ‘Rasmussen’) and further in view of Baschy U.S. Patent Application Publication No. 2006/0253771 (herein as ‘Baschy’).


As to claim 5 Savage in combination with Chew and Rasmussen teaches each and every limitation of claim 4.
	In addition Chew teaches storing computer-executable instructions which, when executed by the one or more processor, cause the one or more processors to: detect, by the client-side application, one or more modifications made to the content item; and determine, by the client-side application, a summary of the one or more modifications, wherein the history entry includes the summary of the one or more modifications (Col. 7 Lines 20-35 Chew discloses the history includes log information related to the events that occurred in the collaboration space. The events that occurred are seen as the summary of modifications);
	Savage in combination with Chew and Rasmussen does not teach but Baschy teaches and display, by the client-side application, an indication of which of the plurality of users accounts has the exclusive editing permission of the content item; (Col. 14 Lines 11-15 Baschy discloses an access control list associated with the document.  The access control list specifies the document is accessible to a particular user).
Savage and Baschy are analogous art because they are in the same field of endeavor, collaborative workspace. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the shared work space of Savage to include the access control settings of Baschy, to allow different users access to the documents. The suggestion/motivation to combine is that it would be obvious to try in order to improve the ability to correct set access control settings (Par. 0277 Baschy).

As to claim 6 Savage in combination with Rasmussen, Chew and Baschy teaches each and every limitation of claim 5.
Savage teaches storing computer-executable instructions which, when executed by the one or more processor, cause the one or more processors: 
modify, by the first user account, the local version of the content item stored at the client device to yield a local modified version of the content item, wherein the local version of the content item is modified while the second user account has the exclusive editing permission (Fig.4, Col. 12 and Lines 59-62 Savage discloses the file has permission attributes that prevent the first user from editing the file. Col. 12 Lines 30-35 Savage discloses the owner of the item (second user) has full read and write access. Fig. 4 and Col. 13 Lines 57-60 Savage discloses the file stored on the local device is edited by the first user);
send, by the client device and to the content management system, a request to synchronize the local modified version of the content item with the remote version of the content item and the one or more local versions of the content item stored on the one or more other client devices (Col. 13 Lines 60-61 Savage discloses the client sending the updated sync item to the remote server);
receive, by the client device and from the content management system, an indication that the request to synchronize the local modified version of the content item has been rejected because the second user account has the exclusive editing permission; and store a copy of both the local modified version of the content item and the local version of the content item on the client device (Col. 13 Lines 62-66 Savage discloses the host server prevents the sync item from being updated due to the user not having the permission (Col. 12 Lines 60-61) to send an update. The host server sending an error response to the client and the sync item is stored locally on the client device.  The unchanged synced item is seen as the local version. The synced item is seen as the local modified version).
Chew and Savage are analogous art because they are in the same field of endeavor, collaborative workspace. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the shared work space of Chew to include the sync folder of Savage, to allow for fast and efficient storying of documents without the need to track the permissions. The suggestion/motivation to combine is that it would be obvious to try without losing any local work and while reducing the amount of data transmitted back and forth between the client device and host server (Col. 8 Lines 55-61 Savage).


As to claim 12 Savage in combination with Chew and Rasmussen teaches each and every limitation of claim 11.
In addition Chew teaches the at least one computer-readable medium storing computer-readable which, when executed by the one or more processors, cause the one or more processors to: 
detect, by the client-side application, the one or more modifications made to the content item; determine, by the client-side application, a summary of the one or more modifications, wherein the history entry includes the summary of the one or more modifications (Col. 7 Lines 20-35 Chew discloses the history includes log information related to the events that occurred in the collaboration space. The events that occurred are seen as the summary of modifications);
Savage in combination with Chew and Rasmussen does not teach but Baschy teaches and display, by the client-side application, an indication of which of the plurality of user accounts has the exclusive editing permission of the content item (Col. 14 Lines 11-15 Baschy discloses an access control list associated with the document.  The access control list specifies the document is accessible to a particular user).
Savage and Baschy are analogous art because they are in the same field of endeavor, collaborative workspace. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the shared work space of Savage to include the access control settings of Baschy, to allow different users access to the documents. The suggestion/motivation to combine is that it would be obvious to try in order to improve the ability to correct set access control settings (Par. 0277 Baschy).


As to claim 13 Savage in combination with Chew and Rasmussen teaches each and every limitation of claim 8.
In addition Savage teaches the at least one computer-readable medium storing computer-readable which, when executed by the one or more processors, cause the one or more processors to: 
modify, by the first user account, the local version of the content item stored at the client device to yield a local modified version of the content item, wherein the local version of the content item is modified while  a second user account has the exclusive editing permission (Fig.4, Col. 12 and Lines 59-62 Savage discloses the file has permission attributes that prevent the first user from editing the file. Col. 12 Lines 30-35 Savage discloses the owner of the item (second user) has full read and write access. Fig. 4 and Col. 13 Lines 57-60 Savage discloses the file stored on the local device is edited by the first user);
send, by the client device and to the content management system, a request to synchronize the local modified version of the content item with the remote version of the content item and the one or more local versions of the content item stored on the one or more other client devices (Col. 13 Lines 60-61 Savage discloses the client sending the updated sync item to the remote server);
receive, by the client device and from the content management system, an indication that the request to synchronize the local modified version of the content item has been rejected because the second user account has the exclusive editing permission; and store a copy of both the local modified version of the content item and the local version of the content item on the client device (Col. 13 Lines 62-66 Savage discloses the host server prevents the sync item from being updated due to the user not having the permission (Col. 12 Lines 60-61) to send an update. The host server sending an error response to the client and the sync item is stored locally on the client device.  The unchanged synced item is seen as the local version. The synced item is seen as the local modified version).


8.	Claims 7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Savage et al. U.S. Patent No. 10,530,854 (herein as ‘Savage’), in combination with Chew U.S. Patent No. 9,876,827 (herein as ‘Chew’), Rasmussen U.S. Patent Application Publication No. 2008/0243847 (herein as ‘Rasmussen’) and further in view of Kempen,  U.S. Patent No. 9,374,328 (herein as ‘Kempen’).


As to claim 7 Savage in combination with Chew and Rasmussen teaches each and every limitation of claim 1.
Chew teaches receive, by the client device, a user input in the content item control interface, the user input claiming the exclusive editing permission for the content item (Fig. 5J, Col.14 lines 25-30 Chew discloses the participant user can select another user to take over editing of the document);
Savage in combination with Chew and Rasmussen does not teach but Kempen teaches receive, by the client device, the modification to the local version of the content item stored at the client device (Col. 5 Lines 5-8 Kempen discloses providing a presence status update to all User A’s friends);
and synchronize the modification to the local version of the content item stored on the client device with the remote version of the content item stored on the content management system and the one or more locked versions of the content item to yield a synchronized copy of the content item across the client device, associated with the one or more locked versions of the content item the content management system, and the one or more other client devices (Fig.2 Col.3 Lines 50-55 Kempen discloses broadcasting subscriber A presence status to nodes (Friends) A1-A5. A2 has its own list of friends and is seen as the content management system. The friends A1 and A3, A4 and A5 are seen as other client devices. Col. 5 Lines 5-7 Kempen discloses broadcasting the update system message to each of A’s friends A1, A2, A3, A4 and A5).
Savage and Kempen are analogous art because they are in the same field of endeavor, collaborative workspace. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the shared work space of Savage to include the updating of information of Kempen, to reduce an unnecessary allocation of network resources. The suggestion/motivation to combine is that it would be obvious to try in order to update data to other users more efficiently (Col. 1 Lines 43-62 Kempen);
Savage teaches wherein the modification is synchronized with at least one of the one or more locked versions of the content item stored at a respective client device while a second user account is interacting with the content item locally through the at least one of the one or more locked versions of the content item (Col. 10 Lines 15-20 Savage discloses that each work item can be accessed at any time by different individuals at their own device.  Col.10 Lines 21-27 Savage discloses that users are notified at their own device in real time about updates to an item.  Col. 12 Lines 20-25 Savage discloses that notification also contains the changes/content/updates in real time).
Chew and Savage are analogous art because they are in the same field of endeavor, collaborative workspace. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the shared work space of Chew to include the sync folder of Savage, to allow for fast and efficient storying of documents without the need to track the permissions. The suggestion/motivation to combine is that it would be obvious to try without losing any local work and while reducing the amount of data transmitted back and forth between the client device and host server (Col. 8 Lines 55-61 Savage).


As to claim 14 Savage in combination with Chew and Rasmussen teaches each and every limitation of claim 8.
Chew teaches the at least one computer-readable medium storing computer-readable which, when executed by the one or more processors, cause the one or more processors to: 
receive, by the client device, a user input in the content item control interface, the user input claiming the exclusive editing permission for the content item; (Fig. 5J, Col.14 lines 25-30 Chew discloses the participant user can select another user to take over editing of the document);
Savage in combination with Chew and Rasmussen does not teach but Kempen teaches receive, by the client device, the one or more modifications to the local version of the content item stored at the client device (Col. 5 Lines 5-8 Kempen discloses providing a presence status update to all User A’s friends);
and synchronize the one or more modifications to the local version of the content item stored on the client device with the remote version of the content item stored on the content management system and the one or more local versions of the content item stored on the one or more other client devices to yield a synchronized copy of the content item stored at each of the client device, the content management system, and the one or more other client devices  (Fig.2 Col.3 Lines 50-55 Kempen discloses broadcasting subscriber A presence status to nodes (Friends) A1-A5. A2 has its own list of friends and is seen as the content management system. The friends A1 and A3, A4 and A5 are seen as other client devices. Col. 5 Lines 5-7 Kempen discloses broadcasting the update system message to each of A’s friends A1, A2, A3, A4 and A5).
Savage and Kempen are analogous art because they are in the same field of endeavor, collaborative workspace. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the shared work space of Savage to include the updating of information of Kempen, to reduce an unnecessary allocation of network resources. The suggestion/motivation to combine is that it would be obvious to try in order to update data to other users more efficiently (Col. 1 Lines 43-62 Kempen);



As to claim 19 Savage in combination with Chew and Rasmussen teaches each and every limitation of claim 15.
In addition Rasmussen teaches further comprising: 
receiving, by the client device, a user input in the content item control interface, the user input claiming the exclusive editing permission for the content item (Fig. 5J, Col.14 lines 25-30 Chew discloses the participant user can select another user to take over editing of the document);
Savage in combination with Chew and Rasmussen does not teach but Kempen teaches receiving, by the client device, the one or more modifications to the local version of the content item stored at the client device; 
and synchronizing the one or more modifications to the local version of the content item stored on the client device with the remote version of the content item stored on the content management system and the one or more other local versions of the content item stored on the one or more other client devices to yield a synchronized copy of the content item stored at each of the client device, the content management system, and the one or more other client devices (Fig.2 Col.3 Lines 50-55 Kempen discloses broadcasting subscriber A presence status to nodes (Friends) A1-A5. A2 has its own list of friends and is seen as the content management system. The friends A1 and A3, A4 and A5 are seen as other client devices. Col. 5 Lines 5-7 Kempen discloses broadcasting the update system message to each of A’s friends A1, A2, A3, A4 and A5).
Savage and Kempen are analogous art because they are in the same field of endeavor, collaborative workspace. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the shared work space of Savage to include the updating of information of Kempen, to reduce an unnecessary allocation of network resources. The suggestion/motivation to combine is that it would be obvious to try in order to update data to other users more efficiently (Col. 1 Lines 43-62 Kempen);



9.	Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chew U.S. Patent No. 9,876,827 (herein as ‘Chew’) in combination with Rasmussen U.S. Patent Application Publication No. 2008/0243847 (herein as ‘Rasmussen’), Kempen U.S. Patent No. 9,374,328 (herein as ‘Kempen’) and further in view of Daughtry et al. U.S. Patent Application Publication No. 2009/01016247 (herein as ‘Daughtry’).


As to claim 18 Savage in combination with Chew and Rasmussen teaches each and every limitation of claim 15.
Savage in combination with Chew and Rasmussen does not teach but Daughtry teaches further comprising: receiving a request from the content management system, the request indicating that one other of the plurality of user accounts wishes to claim the exclusive editing permission (Fig. 5 and Par. 0034 Daughtry discloses User B wishes to access Document X);
displaying, in the content item control interface, a notification that the one other of the plurality of user accounts is requesting the exclusive editing permission (Par. 0034 Daughtry discloses the system sends unlock request to users within the group); 
receiving a user input in the content item control interface effective to release the exclusive editing permission for the content item (Par. 0034 Daughtry discloses a user in the unlock group, unlocks Document X); 
and sending, by the client-side application, a first communication to the content management system indicating that the first user account has released the exclusive editing permission (Par. 0034 Daughtry discloses user B is informed they can access Document X).
Savage and Daughtry are analogous art because they are in the same field of endeavor, collaborative workspace. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the shared work space of Savage to include the access control settings of Daughtry, to allow different users access to the documents without having to locate a particular user with access permissions. The suggestion/motivation to combine is that it would be obvious to try in order to allow multiple users to access and unlock electronic documents in a quick manner (Par. 0005 Daughtry).





Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dorman et al. U.S. Patent Application Publication No. 2014/0337291 (herein as 'Dorman'). Dorman discloses embodiments of the present disclosure include systems and methods to facilitate top down delete or un-synchronization on delete of a synchronization client to a cloud-based platform. The disclosed technology innovates the mechanism the synchronization client processes local deletes so that instead of synchronizing the delete of each individual item across to the cloud-based platform, it can accumulate the individual item deletes into a top-level folder delete and that top-level folder delete can be what is communicated across to the cloud-based platform. Embodiments of the present disclosure also include systems and methods for depicting item synchronization between a local and cloud based platform/service (e.g. the Box service). In some embodiments the system can identify items that cannot be synchronized between the local and cloud based platform/service (e.g., cloud based collaboration or storage platform/service). The system can further indicate reasons for the inability to synchronize and can offer corrective action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  October 11, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159